  Case 1:21-cv-02611-BMC Document 1 Filed 05/10/21 Page 1 of 10 PageID #: 1




 Colin Mulholland, Esq.
 30-97 Steinway, Ste. 301-A
 Astoria, New York 11103
 Telephone: (347) 687-2019
 Attorney for Plaintiff

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 GUSTAVO GUALPA,
                                                            COMPLAINT
                                    Plaintiff,
                                                            JURY TRIAL DEMANDED
                  -against-                                 Case No: 21-cv-2611
 NEW HARI AUTO CARE INC., NEW HARI
 AUTO REPAIR INC., HARI AUTO CARE
 INC., BALBIR S. PARMAR and JATINDER
 SINGH a/k/a Satinder Singh.

                                    Defendants.
 -------------------------------------------------------X

        GUSTAVO GUALPA (“Plaintiff”) by and through his attorney, Colin Mulholland, Esq.,

as against NEW HARI AUTO CARE INC., NEW HARI AUTO REPAIR INC., HARI AUTO

CARE, INC., BALBIR S. PARMAR and JATINDER SINGH a/k/a Satinder Singh (collectively,

“Defendants”), alleges as follows:

                                           NATURE OF THE ACTION

        1.       Plaintiff is a former employee of NEW HARI AUTO CARE at 41-27 37th Street

Long Island City, NY 11101 that was owned and operated by Defendants NEW HARI AUTO

CARE INC., NEW HARI AUTO REPAIR INC., HARI AUTO CARE, INC., JATINDER SINGH

and BALBIR S. PARMAR

        2.        Defendants own, operate, and/or controlled a repair garage called NEW HARI

AUTO CARE INC. at 41-27 37th Street Long Island City, NY 11101.

                                                        1
  Case 1:21-cv-02611-BMC Document 1 Filed 05/10/21 Page 2 of 10 PageID #: 2




        3.     Plaintiff was employed by Defendants as a mechanic and general laborer.

        4.     At all times relevant to this Complaint, Plaintiff worked for Defendants in excess

of 40 hours per week, without appropriate overtime compensation for the hours he worked each

week.

        5.     Plaintiff now brings this action for unpaid overtime wages pursuant to the Fair

Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y.

Lab. Law §§ 190 et seq. and 650 et seq. (“NYLL”), and the overtime wage orders of the New York

Commission of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, including applicable

liquidated damages, interest, attorneys’ fees, and costs.

                                 JURISDICTION AND VENUE

        6.     This Court has subject matter jurisdiction pursuant to 29 U.S.C. § 216(b) (FLSA),

28 U.S.C. § 1337 (interstate commerce) and 28 U.S.C. § 1331 (federal question). Supplemental

jurisdiction over Plaintiff’s state law claims is conferred by 28 U.S.C. § 1367(a).

        7.     Venue is proper in this District under 28 U.S.C. § 1391(b) and (c) because all or a

substantial part of the events or omissions giving rise to the claims occurred in this district,

Defendants operate their business in this district, and Plaintiff was employed by Defendants in this

district.

                                         THE PARTIES

        8.     Plaintiff GUSTAVO GUALPA (“Plaintiff GUALPA”) is an adult individual

residing in Queens County, New York. Plaintiff GUALPA was employed by Defendants at NEW

HARI AUTO CARE INC. from approximately April 2014 through September 2020.

        9.     NEW HARI AUTO CARE INC. is a domestic corporation organized and existing

under the laws of the state of New York. It maintains its principal place of business at 41-27 37th

Street Long Island City, NY 11101.
                                                 2
  Case 1:21-cv-02611-BMC Document 1 Filed 05/10/21 Page 3 of 10 PageID #: 3




         10.    NEW HARI AUTO REPAIR INC. is a domestic corporation organized and existing

under the laws of the state of New York. It maintains its principal place of business at 41-27 37th

Street Long Island City, NY 11101.

         11.    HARI AUTO CARE INC. is a domestic corporation organized and existing under

the laws of the state of New York. It maintains its principal place of business at 41-27 37th Street

Long Island City, NY 11101.

         12.    Defendant BALBIR S. PARMAR is an individual engaging (or who was engaged)

in business in this judicial district during the relevant time period. Defendant BALBIR S.

PARMAR is sued individually in his capacity as an owner, officer and/or agent of Defendant

Corporations.

         13.    Defendant BALBIR S. PARMAR possesses or possessed operational control over

Defendant Corporation, possesses or possessed an ownership interest in Defendant Corporation,

and controls or controlled significant functions of Defendant Corporation.

         14.    Defendant BALBIR S. PARMAR established the schedule for Plaintiff.

         15.    Defendant BALBIR S. PARMAR had the final word on all decisions relating to the

business operations of NEW HARI AUTO CARE INC..

         16.    Defendant BALBIR S. PARMAR supervised the employees and daily operations.

         17.    Defendant BALBIR S. PARMAR had the authority to hire and fire employees and

did indeed hire and fire employees for NEW HARI AUTO CARE INC., including Plaintiff.

         18.    Defendant BALBIR S. PARMAR directed Plaintiff’s tasks and work on a daily

basis.

         19.    Defendant BALBIR S. PARMAR issued pay to Plaintiff GUALPA.




                                                 3
  Case 1:21-cv-02611-BMC Document 1 Filed 05/10/21 Page 4 of 10 PageID #: 4




       20.     Defendant BALBIR S. PARMAR controlled and/or supervised the payroll

practices of NEW HARI AUTO CARE INC..

       21.     Defendant JATINDER SINGH is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant JATINDER SINGH is

sued individually in his capacity as an owner, officer and/or agent of Defendant Corporations.

       22.     Defendant JATINDER SINGH possesses or possessed operational control over

Defendant Corporation, possesses or possessed an ownership interest in Defendant Corporation,

and controls or controlled significant functions of Defendant Corporation.

       23.     During Plaintiff’s employ, Defendant JATINDER SINGH was a supervising

manager who directed the tasks and set the schedule for Plaintiff and other employees.

       24.     Defendant JATINDER SINGH had the power to hire and fire Plaintiff during his

employ.

       25.     Upon information and belief, Defendant JATINDER SINGH currently possesses

titled ownership in one or more of the Corporate Defendants.

                                 FACTUAL ALLEGATIONS

       26.     Defendants are associated and joint employers, act in the interest of each other.

       27.     Each Defendant possessed substantial control over Plaintiff’s working conditions

and held power of over the supervision and implementation of the pay policies and practices with

respect to the employment and compensation of Plaintiff.

       28.     Defendants jointly employed Plaintiff and were employers within the meaning of

29 U.S.C. § 201 et seq. and the NYLL.

       29.     In the alternative, Defendants constitute a single employer of Plaintiff.




                                                 4
  Case 1:21-cv-02611-BMC Document 1 Filed 05/10/21 Page 5 of 10 PageID #: 5




        30.     At all relevant times, Defendants were Plaintiff’s employers within the meaning of

the FLSA and New York Labor Law.

        31.     Upon information and belief, in each year from 2014 to 2020, Defendants, both

separately and jointly, had a gross annual volume of sales of not less than $500,000 (exclusive of

excise taxes at the retail level that are separately stated).

        32.     In addition, Defendants and/or their enterprise were directly engaged in interstate

commerce. For example, numerous tools, solvents and cleaning items were used and sold daily at

NEW HARI AUTO CARE INC., such as oil, lubricants, bushings, vacuums, hammers, chains,

control arms, detergents, brushes, lifters, tie rods, jacks, Bondo, wrenches, inter alia, were

produced outside the State of New York.

                                    Plaintiff GUSTAVO GUALPA

        33.     Plaintiff GUALPA was employed by Defendants from approximately April 2014

through September 2020.

        34.     Throughout his employment with defendants, Plaintiff GUALPA was employed at

the NEW HARI AUTO CARE INC. as a mechanic and general laborer.

        35.     Plaintiff GUALPA regularly handled goods in interstate commerce, such as oil,

lubricants, bushings, vacuums, hammers, chains, control arms, detergents, brushes, lifters, tie rods,

jacks, Bondo, wrenches and other supplies produced outside the state of New York.

        36.     Plaintiff GUALPA’ work duties required neither discretion nor independent

judgment.

        37.     Plaintiff GUALPA regularly worked in excess of 40 hours per week without a

proper premium for his overtime hours.




                                                    5
  Case 1:21-cv-02611-BMC Document 1 Filed 05/10/21 Page 6 of 10 PageID #: 6




       38.      From April 2014 to September 2020, Plaintiff GUALPA typically worked six (6)

days a week at the following typical schedule:

             a. Monday: 7:30 A.M. until 5:00 P.M.

             b. Tuesday: 7:30 A.M. until 5:00 P.M.

             c. Wednesday: 7:30 A.M. until 5:00 P.M.

             d. Thursday: 7:30 A.M. until 5:00 P.M.

             e. Friday: 7:30 A.M. until 5:00 P.M.

             f. Saturday: 7:30 A.M. until 5:00 P.M.

             g. Sunday: Typical Day Off

       39.      From April 2014 to December 2018, Defendants paid Plaintiff GUALPA a fixed

daily rate of $ 150.00 that did not provide a premium for his overtime hours.

       40.      From January 2019 through April 2020, Defendants paid Plaintiff GUALPA a fixed

daily rate of $ 175.00 that did not provide a premium for his overtime hours.

       41.      From April 2020 to September 2020, Defendants paid plaintiff GUALPA a fixed

daily rate of $200.00 that did not provide a premium for his overtime hours.

       42.      No notification was given to Plaintiff GUALPA regarding overtime and wages

under the FLSA and NYLL.

       43.      Defendants never provided Plaintiff GUALPA with each payment of wages a

statement of wages, as required by NYLL 195(3).

       44.      Defendants never provided Plaintiff GUALPA, any notice in English and in

Spanish (Plaintiff GUALPA’s primary language), of his rate of pay, employer’s regular pay day,

and such other information as required by NYLL §195(1).




                                                 6
  Case 1:21-cv-02611-BMC Document 1 Filed 05/10/21 Page 7 of 10 PageID #: 7




                                 FIRST CAUSE OF ACTION

             VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

       45.     Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

       46.     Defendants, in violation of the FLSA, failed to pay Plaintiff overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a workweek, in violation of 29 U.S.C. § 207 (a)(1).

       47.     Defendants’ failure to pay Plaintiff overtime compensation was willful within the

meaning of 29 U.S.C. § 255(a).

       48.     Plaintiff was damaged in an amount to be determined at trial.

                                 SECOND CAUSE OF ACTION

VIOLATION OF THE OVERTIME PROVISIONS OF THE NEW YORK LABOR LAW

       49.     Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

       50.     Defendants, in violation of the NYLL § 190 et seq. and associated rules and

regulations, failed to pay Plaintiff overtime compensation at rates of one and one-half times the

regular rate of pay for each hour worked in excess of forty hours in a workweek.

       51.     Defendants’ failure to pay Plaintiff overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

       52.     Plaintiff was damaged in an amount to be determined at trial.

                                 THIRD CAUSE OF ACTION
                VIOLATION OF THE NOTICE AND RECORDKEEPING
                  REQUIREMENTS OF THE NEW YORK LABOR LAW
       53.     Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

       54.     Defendants failed to provide Plaintiff with a written notice, in English and in

Spanish (Plaintiff’s primary language), containing: the rate or rates of pay and basis thereof,

                                                 7
  Case 1:21-cv-02611-BMC Document 1 Filed 05/10/21 Page 8 of 10 PageID #: 8




whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any "doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

       55.     Defendants are liable to Plaintiff in the amount of $5,000, together with costs and

attorneys’ fees.

                                FOURTH CAUSE OF ACTION
                   VIOLATION OF THE WAGE STATEMENT PROVISIONS
                             OF THE NEW YORK LABOR LAW
       56.     Plaintiff repeats and realleges all paragraphs above as though set forth fully herein.

       57.     With each payment of wages, Defendants failed to provide Plaintiff with a

statement listing each the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

       58.     Defendants are liable to Plaintiff in the amount of $5,000, together with costs and

attorneys’ fees.




                                                 8
  Case 1:21-cv-02611-BMC Document 1 Filed 05/10/21 Page 9 of 10 PageID #: 9




                                    PRAYER FOR RELIEF


         WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendants:


         (a)    Declaring that Defendants violated the minimum wage and overtime wage

provisions of, and associated rules and regulations under, the FLSA as to Plaintiff;

         (b)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff’s compensation, hours,

wages, and any deductions or credits taken against wages;

         (c)    Declaring that Defendants’ violation of the provisions of the FLSA were willful as

to Plaintiff;

         (d)    Awarding Plaintiff damages for the amount of unpaid overtime wages, and

damages for any improper deductions or credits taken against wages under the FLSA as applicable;

         (e)    Awarding Plaintiff liquidated damages in an amount equal to 100% of his damages

for the amount of unpaid overtime wages and damages for any improper deductions or credits

taken against wages under the FLSA as applicable pursuant to 29 U.S.C. § 216(b);

         (f)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff;

         (g)    Declaring that Defendants violated the recordkeeping requirements of the NYLL

with respect to Plaintiff’s compensation, hours, wages; and any deductions or credits taken against

wages;

         (h)    Declaring that Defendants’ violations of the New York Labor Law were willful as

to Plaintiff;

         (i)    Awarding Plaintiff damages for the amount of unpaid overtime wages, damages for

                                                 9
Case 1:21-cv-02611-BMC Document 1 Filed 05/10/21 Page 10 of 10 PageID #: 10




any improper deductions or credits taken against wages, as well as awarding spread of hours pay

under the NYLL as applicable;

       (j)     Awarding Plaintiff damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (k)     Awarding Plaintiff liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of spread of hours pay, and minimum wages and overtime

compensation shown to be owed pursuant to NYLL § 663 and Article 6 as applicable;

       (l)     Awarding Plaintiff pre-judgment and post-judgment interest as applicable;

       (m)     Awarding Plaintiff the expenses incurred in this action, including costs and

attorneys’ fees;

       (n)     Enjoining Defendants’ from future violations of the NYLL as the Court deems

necessary and appropriate.

       (o)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (p)     All such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

                   Plaintiff demands a trial by jury on all issues triable by a jury.

Dated: Astoria, New York
       May 10th, 2021

                                               By:      /s/ Colin Mulholland
                                                        Colin Mulholland, Esq.
                                                        30-97 Steinway, Ste. 301-A
                                                        Astoria, New York 11103
                                                        Telephone: (347) 687-2019
                                                        Attorney for Plaintiff
                                                  10
